Management’s Discussion and Analysis March 11, The following is Management’s Discussion and Analysis (MD&A) of the results of operations for MDS Inc. (MDS or the Company) for the three months ended January 31, 2009 and its financial position as of January 31, 2009.This MD&A should be read in conjunction with the audited consolidated financial statements and notes that follow.For additional information and details, readers are also referred to the unaudited quarterly financial statements and quarterly MD&A for fiscal 2008, the Company’s Annual Information Form for fiscal 2008 (AIF), and the Company’s Annual Report on Form 40-F, each of which is published separately and is available as applicable, at www.mdsinc.com, www.sedar.com and www.sec.gov. Our MD&A is intended to enable readers to gain an understanding of MDS’s current results and financial position. To do so, we provide information and analysis comparing the results of operations and financial position for the current year with those of the preceding two fiscal years. We also provide analysis and commentary that we believe is required to assess the Company’s future prospects.Accordingly, certain sections of this report contain forward-looking statements that are based on current plans and expectations.These forward-looking statements are affected by risks and uncertainties that are discussed in this document, as well as in the AIF, and that could have a material impact on future prospects.Readers are cautioned that actual events and results will vary.Starting with the first quarter of 2009, the Company is no longer required to provide a reconciliation to Canadian generally accepted accounting principles (GAAP) and the associated Canadian Supplement to its MD&A. Amounts are in millions of United States (US) dollars, except per share amounts and where otherwise noted. Caution regarding forward-looking statements From time to time, we make written or oral forward-looking statements within the meaning of certain securities laws, including the “safe harbour” provisions of applicable Canadian securities regulation and the US Private Securities Litigation Reform Act of 1995. This document contains such statements, and we may make such statements in other filings with regulators in Canada and the US Securities and Exchange Commission (SEC), in reports to shareholders or in other communications, including public presentations and press releases.
